ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number employer_identification_number release number release date date date dear this is in response to your request for a ruling as amended as to whether certain uses of your facility will be classified as unrelated_trade_or_business within the meaning of sec_513 of the internal_revenue_code the tax exempt bonds division is considering whether certain uses of the facility will be private_business_use under sec_141 and will reply to you by separate letter facts you are recognized as a charitable_organization described in sec_501 of the code and classified as a private_foundation under sec_509 your principal mission is to conduct health policy research and to provide the public with reliable information about health issues you also help other unrelated sec_501 organizations improve their public education and communications abilities on matters of public importance you recently constructed a new office building facility located in b and financed a portion of it with tax exempt bonds the remaining costs you paid directly from your own funds you are the sole owner of this facility in addition to office space for your own program staff the building contains a conference center with connected catering facilities collectively the conference center and a broadcast studio the studio to further your mission you state that you have entered into several cooperative arrangements with national sec_501 and non-501 c organizations for the delivery of educational information about health issues these arrangements are primarily for public outreach activities such as press briefings television broadcasts and symposiums held or produced in the conference center and studio all of these activities will be developed and implemented as part of your own educational programs you will publicly acknowledge your partners’ participation in these events and programs but will not give them any rights to control the content or to dictate the use of any portion of the facility partner organizations may contribute financially to cover the cost of these events or programs as part of your public educational mission and consistent with your own program needs you also propose to allow other unrelated sec_501 organizations principally ones that share your public health purposes to use the conference center and studio to improve their public education and communications abilities on matters of public importance you indicate that this conforms to your long-standing practice of working with other nonprofit_organizations to educate the public on matters of broad general concern you do not plan to charge fees for using these facilities though you will accept contributions to offset your costs the use of the facility by any organization will not be conditioned on receiving any amount of contribution based on these facts you requested the following rulings your public outreach events conducted in cooperation with exempt and non-exempt sponsoring organizations will not be an unrelated_trade_or_business within the meaning of sec_513 of the code your allowing unrelated sec_501 organizations to use your facility without charge to improve their public education and communications abilities on matters of public importance will not be an unrelated_trade_or_business within the meaning of sec_513 of the code law sec_501 of the internal_revenue_code describes organizations that are organized and operated exclusively for charitable educational or similar purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in its generally accepted legal sense sec_1_501_c_3_-1 of the regulations defines the term educational as including the instruction of the public on subjects useful to the individual and beneficial to the community education of the public may be carried on outside the classroom it may go beyond publication the regulations state that educational programs within the meaning of the statute may be conducted by means of correspondence or by broadcasting examples given in the regulations include public discussions forums panels lectures and similar programs sec_511 of the code provides that organizations described in sec_501 are subject_to unrelated_business_income_tax on their unrelated_business_taxable_income sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need for funds to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to exempt purposes only if the business activities have a substantial causal relationship to the achievement of exempt purposes this means that the activities must contribute importantly to the accomplishment of exempt purposes organizations have been held to be educating the public where they devote most of their effort to research and the development of a new body of knowledge and making that information available to the public for instance in revrul_65_60 1965_1_cb_231 an organization doing research in the social sciences was held to be educational where it disseminated the results of its research through seminars and lectures and by placing material in libraries an organization whose purpose was carrying on medical_research and demonstrating the results of that work through seminars was determined to be educational in revrul_65_298 1965_2_cb_163 an organization that held meetings to discuss identify and cooperate in developing regional plans and policies for such problems as water and air pollution and waste disposal was determined to be educational as long as it didn’t advocate any legislative action to implement its findings in revrul_70_79 1970_1_cb_127 rationale your principal mission as indicated above is to conduct health policy research and to provide the public with reliable information about health issues in a manner similar to the organizations described in rev ruls and to further your charitable and educational_purposes you engage in public outreach such as press briefings television broadcasts and symposiums and have entered into cooperative arrangements with sponsoring organizations that contribute toward the cost_of_producing these programs you select design and control these events to further your mission of educating the public about important health issues cooperating with sponsoring organizations in the manner you describe contributes importantly to the accomplishment of your exempt purposes because we have determined that your public outreach activities are related to your exempt purposes we further conclude that these activities do not constitute unrelated_trade_or_business within the meaning of sec_513 of the code you have also explained that you will allow unrelated exempt_organizations to use your facility without charge including the conference center and studio to improve their public education and communications abilities on matters of public importance allowing the free use of your facility in the manner described is itself a charitable activity within the meaning of sec_1_501_c_3_-1 of the regulations and contributes importantly to your accomplishment of exempt purposes in addition since you do not charge fees this activity is not a trade_or_business within the meaning of sec_513 of the code rulings based on the facts herein we rule that your public outreach events conducted in cooperation with exempt and non-exempt sponsoring organizations are not an unrelated_trade_or_business within the meaning of sec_513 of the code because they contribute importantly to the accomplishment of your exempt purposes your allowing unrelated sec_501 organizations to use your facility without charge to improve their public education and communications abilities on matters of public importance is not be an unrelated_trade_or_business within the meaning of sec_513 of the code because it contributes importantly to the accomplishment of your exempt purposes this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
